         Case 1:20-cv-01870-RAH Document 18 Filed 08/19/21 Page 1 of 1




           In the United States Court of Federal Claims
                                         No. 20-1870C
                                     Filed: August 19, 2021


 ASKAN HOLDINGS, LTD.,

                    Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                   ORDER OF DISMISSAL

        For the reasons provided in the Memorandum Opinion filed concurrently with this
Order, the Court lacks jurisdiction over this matter. Accordingly, the defendant’s motion to
dismiss (ECF 10) is GRANTED, and the plaintiff’s case is DISMISSED pursuant to
Rule 12(b)(1) and Rule 12(h)(3) of the Rules of the Court of Federal Claims.

       The Clerk is DIRECTED to enter judgment accordingly. No costs are awarded.

       It is so ORDERED.

                                                                   s/Richard A. Hertling
                                                                   Richard A. Hertling
                                                                   Judge
